Order, entered on September 5, 1963 denying motion by Insul-Fil to vacate attachment unanimously affirmed, with $20 costs and disbursements to respondents. Order, entered on November 26, 1963, denying motion to dismiss complaint for nonjoinder of parties, unanimously affirmed, with $20 costs and disbursements to respondents. Order, entered on August 20, 1963, denying motion by defendant Miracle Adhesives Corporation to vacate attachment unanimously reversed on the law, with $20 costs and disbursements to appellant, and the motion granted. The papers in support of the application for a warrant of attachment fail to reveal any cause of action against this defendant. Admittedly, plaintiffs had prior dealings with this defendant. In the course of these they learned about the product, the purchase of which is the basis of this action. Simultaneously they learned of the corporation (Insul-Fil Company, Inc., the other defendant in this action) which was formed to manufacture and sell the product. Plaintiffs contracted with that corporation, and the transaction was with it. The warranty in suit was given by that defendant. No ground of liability of the moving defendant was established. Concur — Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ. [41 Misc 2d 233.]